Case 0:20-cv-60683-WPD Document 223 Entered on FLSD Docket 12/28/2020 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                               CASE NO. 0:20-60683-WPD-CIV-DIMITROULEAS

   JANE DOE,

          Plaintiff,

   vs.

   RICKEY PATEL, LLC d/b/a VACATION INN,
   SKY MOTEL, INC., LQ FL PROPERTIES LLC
   n/k/a CPLG FL PROPERTIES LLC d/b/a LA
   QUINTA INN & SUITES FORT LAUDERDALE
   TAMARAC EAST #4006; LQ FL
   PROPERTIES LLC d/b/a LA QUINTA INN located
   at 7901 SW 6th Street PLANTATION, FL; and MW
   PLANTATION, LP d/b/a SAWGRASS INN &
   CONFERENCE CENTER,

         Defendants.
   __________________________________/

                                      ORDER OF DISMISSAL
          THIS CAUSE is before the Court upon the Plaintiff and Defendants Rickey Patel and

   Sky Motel’s Joint Stipulation of Dismissal [DE 218] and MW Plantation’s Joint Stipulation of

   Dismissal [DE 219] (the “Stipulations”), filed herein on December 18, 2020. The Court has

   carefully reviewed the Stipulations [DE 218, 219] and is otherwise fully advised in the premises.


          Accordingly, it is 218 AND ADJUDGED as follows:


          1.      The Stipulations [DE 218, 219] are APPROVED; and

          2.      Defendants Rickey Patel, Sky Motel, and MW Plantation are hereby

                  DISMISSED WITH PREJUDICE.

          3.      As Plaintiff’s claims against all Defendants have been dismiss in this matter, The

                  Clerk is directed to CLOSE this case and DENY as moot any pending motions.
Case 0:20-cv-60683-WPD Document 223 Entered on FLSD Docket 12/28/2020 Page 2 of 2




          DONE AND ORDERED in Chambers in Fort Lauderdale, Broward County, Florida this

   28th day of December, 2020.




   Copies furnished to:
   Counsel of record
